     Case 2:19-cv-02243-CJC-PLA Document 25 Filed 11/20/20 Page 1 of 2 Page ID #:95




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12                                  WESTERN DIVISION

13    MONICA ANDREA NELSEN,                    No. CV 19-2243 CJC (PLAx)

14               Plaintiff,                    PROTECTIVE ORDER

15                      v.                     Honorable Paul L. Abrams
                                               United States Magistrate Judge
16    UNITED STATES OF AMERICA, and
      DOES 1 through 10,
17               Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-02243-CJC-PLA Document 25 Filed 11/20/20 Page 2 of 2 Page ID #:96




 1          The Court, having read and considered the parties’ Stipulation for Protective
 2    Order, and for the reasons stated in the Stipulation as well as for good cause shown,
 3          IT IS HEREBY ORDERED that Protected Material, as defined in the Stipulation,
 4    may be disclosed by Defendant and used pursuant to and in accordance with the
 5    Stipulation.
 6    DATED: November 20, 2020
 7
                                                HONORABLE PAUL L. ABRAMS
 8                                              UNITED STATES MAGISTRATE JUDGE
 9
10
11     Presented by,
12     NICOLA T. HANNA
       United States Attorney
13     DAVID M. HARRIS
       Assistant United States Attorney
14     Chief, Civil Division
       JOANNE S. OSINOFF
15     Assistant United States Attorney
       Chief, General Civil Section
16
         /s/ Aaron C.G. Carpenter
17     AARON C.G. CARPENTER
       Assistant United States Attorney
18
       Attorneys for Defendant
19     United States of America
20
21
22
23
24
25
26
27
28
                                                  2
